STATE OF VERMONT
SUPERIOR COURT                                                           ENVIRONMENTAL DIVISION
Environmental Division Unit                                                 Docket No. 35-3-13 Vtec


N.E. Materials Group Amended A250                                  DECISION ON THE MERITS
Permit                                                                    (ALTERED)



         Twenty-six citizens, collectively known as “Neighbors for Healthy Communities”
(Appellants), appeal a District 5 Environmental Commission (District Commission) decision
approving the application of North East Materials Group, LLC (NEMG) and Rock of Ages
Corporation (ROA) (collectively, Applicants) for a hot-mix asphalt plant at the ROA quarry in the
Town of Barre, Vermont. NEMG and ROA cross-appeal.1
         On May 4, 5, and 6, 2015, the Court held a three-day merits hearing at the Vermont
Superior Court, Civil Division, Washington Unit in Montpelier, Vermont. During the final pre-
trial conference in this matter all parties agreed that the Court need not conduct a site visit, as
the Court had already performed a site visit in the related matter noted in footnote 1 below.
Appearing at the merits hearing were Alan P. Biederman, Esq. and James P.W. Goss, Esq.
representing the Applicants; Douglas A. Ruley, Esq.2 and Laura B. Murphy, Esq. representing the
Appellants; Gregory J. Boulbol, Esq. representing the Natural Resources Board; and Elizabeth
Lord, Esq. and Megan O’Toole, Esq. representing the Agency of Natural Resources (ANR).
         At the start of trial all parties provided a stipulation limiting the issues for trial to the
following:
         1
            Appellants and NEMG are also parties to separate but related litigation over whether NEMG’s rock
crushing operations on ROA’s quarry tract are subject to Act 250 jurisdiction. See In re N.E. Materials Grp. LLC
A250 JO #5-21, No. 143-10-12 Vtec. In April 2014, this Court held that NEMG’s rock crusher was part of ROA’s
grandfathered preexisting development, and not subject to Act 250 jurisdiction. In re N.E. Materials Grp. LLC A250
JO #5-21, No. 143-10-12 Vtec, slip op. at 14–15 (Vt. Super. Ct. Envtl. Div. Apr. 28, 2014) (Walsh, J.). Appellants
appealed that decision, and the Vermont Supreme Court reversed and remanded for further findings. In re N.E.
Materials Grp. LLC Act 250 JO #5-21, 2015 VT 79, ¶ 35. On remand we again held that the rock crusher was not a
substantial change to NEMG’s preexisting development, and therefore that it was not subject to Act 250
jurisdiction. In re N.E. Materials Grp. LLC A250 JO #5-21, No. 143-10-12 Vtec, slip op. at 20–21 (Vt. Super. Ct. Envtl.
Div. Dec. 23, 2015) (Walsh, J.). Appellants have again appealed that determination to the Vermont Supreme Court.
         2
         In a December 21, 2015 Notice of Withdrawal, attorney Ruley withdrew from this matter. Attorney
Murphy continues to represent Appellants.

                                                          1
       a. Air pollution under Criterion 1.
       b. Traffic under Criteria 5 and 9(k).
       c. Aesthetics under Criterion 8, with the understanding that “noise” as listed in
          Appellants’ Amended Statement of Questions includes only noise from trucks.

The stipulation also provides:

       With respect to all other criteria under Act 250 not set forth [above], and all other
       provisions and requirements of Act 250, the parties agree as a matter of law and as a
       matter of fact that the decision(s) of the District Commission below may be
       incorporated into this Court’s decision and final order.

Thus, all other issues presented in Appellants’ Statements of Questions are outside the scope of
our review.
       Based upon the evidence presented at trial, which was put into context by the site visit
conducted in the related appeal, No. 143-10-12 Vtec, the Court renders the following findings
of fact and conclusions of law.

                                        Findings of Fact

I.     The Project
1.     NEMG and ROA seek Act 250 approval for construction and operation of a hot-mix
asphalt plant and related fixtures and equipment (the Project).
2.     The Project is to be located on the ROA quarry tract.
3.     ROA is a quarrying operation comprised of several smaller individual quarries active
from the late 1800s to current times, now all aggregated as a single parcel under ROA
ownership and operation.
4.     All total, ROA comprises approximately 930 acres in Barre, Vermont and 230 acres in
Williamstown, Vermont. Several roads transect the ROA property, including Graniteville Road.
Roads also connect work areas throughout the ROA property.
5.     Graniteville Road runs northwest/southeast, and bisects the ROA tract into northern
and southern portions.
6.     The Project is on 3.46 acres on the south side of Graniteville Road in the Town of Barre,
Vermont. The Project site is located in the interior of the ROA quarrying operation.


                                               2
7.      Graniteville Road connects the villages of Upper and Lower Graniteville (both part of
Barre Town). Lower Graniteville is located northwest of and at a lower elevation than Upper
Graniteville.
8.      Lower Graniteville has a general store, senior center, playground, post office, church,
school bus stop, and residences.
9.      Upper Graniteville is mostly residential.
10.     The zoning district for the Project location is “Industrial” pursuant to the Town of Barre
Zoning Regulations.
11.     The approved maximum operating capacity of the Project is 180 tons of asphalt per
hour, while the maximum design operating capacity is 250 tons per hour. The land use permit
approved by the District Commission included a rolling average production limit of 4,500 tons
per week during any given 45-day period.3
12.     The Project will operate from May 1 through mid-November, Monday through Saturday,
from 6:00 a.m. to 4:00 p.m.
13.     The Project is a batch-type plant, meaning that hot-mix asphalt is manufactured on an
as-needed, per-truck-load basis. Prepared hot-mix is not stored for extended periods.
14.     The District Commission originally approved the Project on January 24, 2013 and then
issued an Altered Land Use Permit on February 26, 2013.
15.     The Project was constructed in the summer of 2013 and has been operating since that
time (two operating seasons).

II.     Air Impacts
16.     The Project has several points of potential air emissions. A smokestack emits steam and
exhaust gases; temporary storage tanks are equipped with filtered vents; and loading and
unloading asphalt trucks may cause fugitive emissions.
17.     Trucks carrying asphalt may also emit diesel and asphalt fumes.




        3
          The permit authorized NEMG to seek permission from the District Coordinator to exceed this rolling
average limit “as appropriate . . . to address particular projects or circumstances.”


                                                     3
18.     The Project has an air pollution control permit issued by ANR on June 15, 2012 (Air
Permit).
19.     The Air Permit allows NEMG to emit the following quantities of pollutants:
             a.   Particulate matter larger than 10 micrometers in size: 3.2 tons per year (tpy)
             b.   Particulate matter of 10 micrometers or smaller: 2.1 tpy
             c.   Sulphur dioxide: 0.4 tpy
             d.   Oxides of nitrogen: 1.9 tpy
             e.   Carbon monoxide: 9.8 tpy
             f.   Volatile organic compounds: 1.0 tpy
             g.   Criteria Pollutants: 10 tpy
             h.   Hazardous air pollutants: 10 tpy each and 25 tpy total
20.     Because each of these emission levels is below 50 tons per year, the Project is not a
Major Air Pollution Source under Vermont’s Air Pollution Control Regulations (Regulations), and
is not subject to review under Subchapter V of the Regulations. It is still subject to review
under Subchapter II.
21.     The Air Permit includes the following design requirements and emission limits to reduce
air pollution:
        a.        A bag house to control particulate emissions from the Project,
        b.        Mandatory production limits and combustion efficiency of the rotary dryer,
        c.        A clean fuel source—liquid petroleum gas—to fire the Project.
22.     The Air Permit also imposes the following operational controls to protect against air
pollution:
        a.        The first 500 feet of the access road must be paved and regular water application
                  and sweeping is required to reduce dust,
        b.        All trucks exiting the Project must be covered,
        c.        Active aggregate storage piles must be kept moist to reduce dust,
        d.        NEMG must use non-petroleum-based asphalt release agent on truck beds.




                                                   4
23.    The Air Permit requires comprehensive testing and monitoring including:
       a.       Annual inspection of the baghouse filter bags,
       b.       Stack testing for CO and particulate matter,
       c.       Combustion efficiency testing of the dryer (CO and CO2),
       d.       Implementation of an operational and maintenance plan for the rotary dryer
                burner and bag house fabric filter to control dust.
24.    The Air Permit requires record keeping and reporting to ANR.
25.    In the Air Permit, ANR determined that the Project had expected emissions of benzene,
formaldehyde, cadmium, nickel, and arsenic above their respective Action Levels (emission
levels triggering hazardous most stringent emission rates (HMSER) under Section 5-261 of the
Regulations).
26.    Instead of establishing direct HMSER limits for these hazardous air contaminants, ANR
set limits on certain surrogate emissions, which are intended to serve as proxies for emissions
of the hazardous air contaminants themselves.
27.    To control emissions of the two organic compounds (benzene and formaldehyde), ANR
imposed limits on combustion efficiency and carbon monoxide emissions (99.0% and 0.13
lbs./ton, respectively). Its reasoning was that “[c]ombustion efficiency and carbon monoxide
are both direct indicators of good combustion” and “[t]he two organics are products of
incomplete combustion and ensuring good combustion will minimize these emissions.” Ex. G
(Air Permit) at 7.
28.    To control emissions of cadmium, nickel, and arsenic, ANR imposed a general limit on
particular matter emissions (0.020 grains per dry standard cubic foot of exhaust air from the
fabric filter). Its reasoning was that “[t]he metal emissions are directly associated with overall
particulate emissions and the emissions rate achieved by the fabric filter.” Ex. G at 7.
29.    ANR interprets the Regulations to allow use of surrogates.
30.    Use of surrogates is a common and accepted practice in ANR and the federal EPA.
31.    The Air Permit also includes the following condition:
       The Permittee shall not discharge, cause, suffer, allow, or permit from any source
       whatsoever such quantities of air contaminants or other material which will cause
       injury, detriment, nuisance or annoyance to any considerable number of people or to

                                                 5
        the public or which endangers the comfort, repose, health or safety of any such persons
        or the public or which causes or has a natural tendency to cause injury of damage to
        business or property. The Permittee shall not discharge, cause, suffer, allow, or permit
        any emissions of objectionable odors beyond the property line of the premises.

32.     NEMG introduced expert testimony of John Hinckley, director of the stationary source
air permit practice at Resource Systems Group, Inc. (RSG), the consultant who prepared
Applicants’ original Air Permit application.
33.     Mr. Hinckley credibly testified that, based on the analysis underlying NEMG’s original
permit application and additional analysis of wind speed, direction, molecular mass of
emissions, and temperature, the Project is designed with adequate measures to prevent undue
air pollution.
34.     Appellants introduced no scientific or expert testimony regarding air emissions from the
Project.
35.     Seven individual Appellants testified that they have smelled asphalt fumes from the
Project on their properties. Some Appellants testified that they have smelled fumes in their
homes as well.
36.     Appellants testified that these fumes make them unwilling to spend time outside.
37.     These Appellants testified to a range of health effects from the asphalt odors, ranging
from headaches to vomiting.
38.     Some of the Appellants are hyper-sensitive to smells.
39.     The Appellants introduced logs of days they perceived asphalt fumes.
40.     Some of the days Appellants logged do not correspond with days the Project operated.
41.     Appellants raised their complaints about fumes with enforcement agents at ANR.
42.     ANR enforcement agents visited the site. No enforcement actions by ANR have been
initiated.
43.     While the Court questions the credibility of some of the more extreme accounts of off-
site odors, the Court finds that the Project has caused perceptible asphalt odors on the
Appellants’ properties and inside their homes if they leave the windows open; that the asphalt
odors can be eye-watering and throat-stinging; and that the odors have caused several
Appellants to reduce their outdoor recreation to avoid the smells.

                                               6
III.   Truck Traffic
44.    Hot-mix asphalt will be sold to purchasers and transported off the Project site by haul
trucks that are not owned or operated by NEMG.
45.    Aside from the internal quarry roads, all transport roads are town- or state-maintained
public highways.
46.    Trucks that transport asphalt from the Project site are of two general types. Large dump
trucks are the typical transport truck. Less common are long, gondola-type trucks similar in
length to tractor-trailer trucks.
47.    There are two access points for the Project. To the south, trucks can enter the ROA
tract on Pirie Road, and then continue up internal roads to the Project site. To the north, trucks
can access the site through the main ROA entrance on Graniteville Road, between Upper and
Lower Graniteville.
48.    Trucks leaving from the northern access must turn left (northwest) onto Graniteville
Road and follow Graniteville Road through Lower Graniteville if they intend to connect to
Vermont Route 14, U.S. Route 302, or Vermont Route 110. This route has been designated a
truck route by the Town of Barre.
49.    In Lower Graniteville, Baptist Street (a north-south road) joins with Graniteville Road as
Graniteville road curves relatively sharply to the north.
50.    Trucks leaving from the southern access will turn left (south) on Pirie Road and continue
onto Vermont Routes 14 or 64.
51.    Trucks leaving from the southern access could also turn right (north) onto Pirie Road.
Pirie Road eventually turns into Baptist Street, and Baptist Street joins with Graniteville Road in
Lower Graniteville.
52.    At this junction, traffic coming from the southwest via Graniteville Road must turn
relatively sharply to the north to continue on Graniteville Road. Traffic coming from the south
via Baptist Street would head straight to continue on Graniteville Road. Thus, though exiting
via Pirie Road would be a less direct way of reaching Lower Graniteville, it would allow trucks to
avoid the sharp turn in Graniteville Road where it joins with Baptist Street.




                                                 7
53.    Since the Project began operating, truck traffic has only been able to use the existing
designated truck route along Graniteville Road because the Pirie Road exit is not yet open.
54.    For the periods 2003–2007 and 2008–2012, the Vermont Agency of Transportation
(VTrans) has designated the 0.3-mile curve in Graniteville Road (from the Graniteville General
Store to the Quarry Hill Senior Apartments) near the junction with Baptist Street a high crash
location (HCL).
55.    An HCL is a location having an actual crash rate exceeding the “critical crash rate,”
meaning the area must have experienced five or more accidents over a five-year period in a 0.3
mile stretch of road.
56.    An HCL designation does not definitively determine that the section of roadway is
unsafe. Rather, the designation is a screening device transportation agencies use to identify
road sections that may be suitable for further analysis.
57.    There are over 600 sections of road in Vermont designated as HCLs.
58.    Currently, in addition to trucks transporting asphalt from the Project, other similarly
sized trucks serving ROA quarry operations and other businesses use this section of roadway.
59.    Graniteville Road in the HCL section is two paved lanes with narrow shoulders and a
roadside telephone pole limiting vehicle use of the shoulder.
60.    There are no sidewalks along Graniteville Road in the HCL section.
61.    Appellants introduced evidence that, when traveling on the sharp curve area of the HCL
on Graniteville road, tractor-trailer-sized trucks fail to keep to the right and that they go over
the double yellow centerline in order to negotiate the curve. There is no evidence before the
Court indicating that dump-truck-sized trucks must cross the yellow centerline to safely
negotiate the sharp curve in the HCL section of Graniteville Road.
62.    There are other similarly configured and heavily traveled roads in Vermont, such as
Route 4 in Woodstock, Route 15 in Jericho, and Route 5 in Norwich. In these sections of
roadways, trucks must briefly cross over the centerline to negotiate the curves.
63.    Sight distances at the sharp curve within the HCL in Graniteville Road allow approaching
vehicles to observe oncoming traffic in time to stop. These sight distances comply with the




                                                8
American Association of State Highway and Transportation Officials (AASHTO) Green Book
standards for roadway designs.
64.    15 million vehicles traveled through the HCL section of Graniteville Road since 2003.
65.    Dating back to 2003, there is no record of any truck being involved in an accident within
the HCL section of Graniteville Road.
66.    There were five accidents within the Graniteville Road HCL between 2008 and 2012.
67.    Two accidents were located off Graniteville Road near the general store, and one was
located at the crosswalk at the intersection with Crest Street. These three accidents were not
related to the sharp curve.
68.    The remaining two accidents were located near Graniteville Road’s intersection with
Orchard Terrace, within the area of influence of the sharp curve. Neither of these accidents
involved a truck.
69.    Trucks associated with the Project (whether operated by NEMG or by its customers) will
not travel the HCL section between November 15 and May 1, as the Project will not operate
during that period.
70.    The central thrust of Appellants’ expert testimony was that adding traffic to an HCL per
se exacerbates an already unsafe condition.

IV.    Area Aesthetics

       a.      Visual Impacts
71.    The Project is sited in the middle of ROA’s well-developed quarry.
72.    The Project’s surroundings include heavy industry, equipment, and trucks; blasting and
earth moving; and rock processing, sawing, and crushing.
73.    The closest residence is approximately 1,800 feet away from the Project.
74.    The area within 500 feet of the Project includes several waste quarry rock piles. The
piles are steep-sided and light-colored.
75.    The Project building is light in color and can be described as stone-gray.
76.    The physical Project is approximately 100 feet long by 30 feet wide.
77.    The plant has a single smoke stack that extends from ground elevation to 35 feet above
ground elevation.

                                                9
78.    The Project entails a few pieces of heavy equipment, tanks and aggregate piles.
79.    The Project has minimal exterior lighting.
80.    The Project and its smokestack are visible from portions of the Appellants’ properties
and from the town forest, where some of the Appellants hike and enjoy the outdoors. These
views are limited.
81.    There are also very limited views of the Project from public roads in the area. For the
most part, one needs to enter the site to see that the Project is there.
82.    The heavy quarrying industry on the ROA property that has been present for over a
hundred years is also visible from these same vantage points.
83.    The Project’s smokestack is the first smokestack to appear on the ROA property.
84.    The smokestack emits fumes and steam that can appear bluish and hazy at times.
85.    The Project complies with applicable setback and height restrictions.
86.    The Project has floor elevations and roof lines designed to integrate into the area.
87.    The Project does not disrupt the overall natural land use patterns or the overall
environmental setting of the area.

       b.      Truck Noise
88.    Trucks associated with the Project use Graniteville Road to travel to and from the
Project.
89.    Applicants expect at least some of these trucks to carry asphalt interstate.
90.    Based on the Project’s maximum hourly output limit of 180 tons per hour, the Project
could theoretically produce 8 truckloads of asphalt per hour, which would yield 16 one-way
truck trips per hour. Assuming a fuel delivery happened in the same hour, the Project could
theoretically generate up to 18 truck trips per hour.
91.    In practice, the average number of one-way truck trips per day the Project was operated
was 12.5 in 2013 and 9.8 in 2014. The maximum number of one-way truck trips per day was 58
in 2013 and 60 in 2014.
92.    At peak operation, asphalt trucks represent a 5–11% increase in traffic volume along
Graniteville Road.



                                                10
93.        These trucks emit engine noise, and downshifting and “Jake” breaking can also be
noisy.
94.        Neighbors can hear this noise from their homes, from the town bike path, and from the
village.
95.        Applicants retained a noise expert, Edward Duncan, a director at RSG, to analyze noise.
96.        Mr. Duncan studied background noise in the Project area, predicted Project noise
through modeling, and measured existing truck noise.
97.        Mr. Duncan conducted background noise monitoring on Graniteville Road, a designated
truck route, on two days: March 31, 2015 and April 14, 2015. The Project was not operating on
these dates; however, other ROA operations were active.
98.        Mr. Duncan measured instantaneous noise levels from heavy trucks 65 feet from the
road edge. This distance approximates the distance of the closest residence to the edge of
Graniteville Road.
99.        These instantaneous readings ranged from 58 to 73 dBA Lmax on March 31, and 64 to
79 Lmax on April 14. The loudest recorded sound from a heavy truck during the monitoring
period was 79 dBA Lmax.
100.       The Lmax readings for the NEMG trucks are no different than Lmax readings for non-
Project large trucks currently using Graniteville Road.
101.       Mr. Duncan also measured hourly average sound levels at the ROA entrance to
Graniteville Road. These ranged from 56 to 58 dBA Leq(1-hr) on March 31 and 59 to 62 dBA
Leq(1-hr) on April 14.
102.       Mr. Duncan used the Federal Highway Administration’s traffic noise model along with
the CADNA computer model to model Project truck noise. This modeling accounted for
surrounding terrain, vegetation, topography, and other influences on sound.
103.       Mr. Duncan’s model predicts that adding 18 trucks per hour to Graniteville road will
increase the hourly average sound level 65 feet from the road’s edge from 59 to 63 dBA Leq.
104.       Traffic serving the Project will cause an increase in noise; however, truck traffic on
Graniteville Road, a designated truck route, will not alter the character of the noise, i.e., the
noise will still sound like traffic and truck noise.


                                                   11
105.   Graniteville Road already experiences significant truck traffic, since Graniteville road is
the designated route for trucks to access the ROA quarry.

       c.      Odors
106.   The Project is a batch hot-mix Project and only operated when hot-mix is demanded.
107.   Liquid asphalt is stored in a sealed tank at a temperature below vaporization level.
108.   There is a small vent on the asphalt storage tank equipped with a carbon activated filter
to eliminate offsite odors.
109.   Appellants testified that they have smelled asphalt fumes coming from the Project on
their properties. They have also smelled fumes in their homes if they leave their windows open
or operate their air conditioners.
110.   Appellants suggested that siting the Project at lower elevations would mitigate the
effects of fumes, but offered no explanation of how a lower elevation would mitigate the
effects or why that it would be a feasible and reasonable alternative.

                                       Conclusions of Law
       The parties stipulate that the issues in this Act 250 appeal are whether the Project will
produce undue air pollution under Criterion 1; whether the Project will cause unsafe traffic
conditions under Criteria 5 and 9(K); and whether the Project will have undue adverse aesthetic
impacts under Criterion 8. Pursuant to the Parties’ stipulation, noise impacts under Criterion 8
are limited to noise from trucks associated with the Project.

   I. Air Pollution (Criterion 1)
       Act 250 Criterion 1 requires applicants to show that their project will not cause “undue
water or air pollution.” 10 V.S.A. § 6086(1). Whether pollution is “undue” is highly fact-
specific; it depends on “the nature and amount of the pollution, the character of the
surrounding area, whether the pollutant complies with certain standards or recommended
levels, and whether effective measures will be taken to mitigate the pollution.” Id. Compliance
with government air quality standards is an important factor in whether air pollution is
“undue,” but it is neither necessary nor sufficient to show compliance with Criterion 1. See Re:
David and Joyce Gonyon, No. 5W1025-EB, Findings of Fact, Conclusions of Law, and Order at 7
(Vt. Envtl. Bd. July 17, 1991) (not necessary); In re Rivers Dev. Conditional Use Appeal, Nos. 7-1-
                                                12
05 and 68-3-07 Vtec, slip op. at 14 (Vt. Envtl. Ct. Mar. 25, 2010) (Durkin, J.) (not sufficient).
While “[t]here is no clear definition of what constitutes ‘undue’ pollution,” it is clear that
“undue” means something more than mere annoyance. See Russell, No. 1R0849-EB at 43–44.
       Applicants bear the burden of showing that they satisfy Criterion 1 of Act 250. 10 V.S.A.
§ 6088(a). Under Act 250 Rule 19(E)(2) an air pollution control permit from ANR creates a
presumption that no undue air pollution will result from a project. This presumption is
rebuttable. In re Hawk Mountain Corp, 149 Vt. 179, 186 (1988); see also Act 250 Rules, Rule
19(F). To rebut the presumption, opponents must introduce admissible evidence that allows a
“rational inference to be drawn” that the development will likely cause undue pollution. In re
Hawk Mountain, 149 Vt. at 186. Once the presumption is rebutted, “the applicant shall have
the burden of proof under the relevant criteria and the permit . . . shall serve only as evidence
of compliance.” Act 250 Rules, Rule 19(F).
       Applicants introduced a valid air pollution control permit from ANR (Air Permit), which
creates a presumption that the Project will not cause undue pollution. In response, Appellants
offered three arguments as to why the permit does not ensure compliance with the Vermont
Air Pollution Control Regulations (Regulations): (1) the permit should have included an air
quality impact evaluation under Section 5-261(3) of the Regulations; (2) the permit does not
ensure compliance with hazardous most stringent emission rates (HMSERs) because ANR
capped chemical “surrogates” instead of the hazardous contaminant emissions themselves; and
(3) the Project does in fact emit objectionable and offensive odors beyond the property lines,
violating Section 5-241 of the Regulations and causing undue impacts on neighbors.

       a.     Air Quality Impact Evaluation
       Appellants first argue that the permit “failed to ensure compliance with § 5-261(3) of
the Regulations” because the permit did not include an air quality impact evaluation, and
therefore failed to consider emissions from other nearby sources.         Appellants’ Proposed
Findings of Fact and Conclusions of Law at 33, filed June 8, 2015.      Section 5-261(3) of the
Regulations provides that ANR “may require” applicants to submit an air quality impact
evaluation analyzing a source’s impact on ambient air quality.      See Regulations § 5-261(3),
Code of Vt. Rules 16-3-100:5-261 (2011) (WL), available at http://www.anr.state.vt.us/air/docs/

                                               13
APCR%202011.pdf (emphasis added).4 This evaluation is therefore plainly discretionary, not
mandatory. There was no evidence or argument that ANR exercised this discretion arbitrarily
or capriciously, see In re Cent. Vt. Medical Ctr., 174 Ct. 607, 610 (2002), and we therefore
conclude that the absence of an air impact quality evaluation does not violate Section 5-261(3).

        b.       Use of Surrogates
        Under Section 5-261 of the Regulations, unless a stationary source’s actual emission rate
of certain hazardous air contaminants is below a specified “Action Level” for that contaminant,
the stationary source must “apply control technology, production processes or other
techniques adequate to achieve the hazardous most stringent emission rate (HMSER)” for each
hazardous air contaminant. “Hazardous most stringent emission rate” is defined as “a rate of
emissions, including a visible emissions standard, which the Secretary, on a case-by-case basis,
determines is achievable for a stationary source based on the lowest emission rate achieved in
practice by such category of source.” Regulations § 5-101.
        In the Air Permit, ANR determined that the Project must meet HMSERs for benzene,
formaldehyde, cadmium, nickel, and arsenic.                Rather than capping these hazardous air
contaminants directly, ANR chose to cap certain surrogate indicators.                     For benzene and
formaldehyde, ANR required a certain level of combustion efficiency and capped carbon
monoxide emissions. For cadmium, nickel, and arsenic, ANR capped particulate emissions
generally.     ANR determined that these surrogates are easier to measure and that they
accurately reflect emissions of the hazardous air contaminants themselves.
        Appellants argue that use of surrogates is not allowed under the Regulations. In
response, ANR argues that its Regulations allow use of surrogates and that its interpretation of
its own regulations is entitled to deference. It also points out that use of surrogates to control
hazardous air contaminants is common and well-established practice in both ANR and the
federal EPA.


        4
          A copy of the Regulations was not admitted at trial. We refer to these Regulations on the authority of
Vermont Rule of Civil Procedure 44.1, which allows a court to consider “any relevant material or source . . .
whether or not submitted by a party or admissible under the Vermont Rules of Evidence” in determining
administrative regulations. The Court relies on the version of the Regulations adopted in September of 2011,
because those were the rules in effect at the time this application was filed in April of 2012.

                                                      14
          We give substantial deference to an agency’s interpretation of its own regulations,
especially where the determination involves highly complicated methodologies within the
agency’s area of expertise, and where the statute under which the regulations are issued gives
substantial deference to the agency. In re ANR Permits in Lowell Mountain Wind Project, 2014
VT 50, ¶¶ 15–16, 196 Vt. 467.
           ANR has interpreted the Regulations to allow use of surrogates, and has concluded that
use of surrogates is a more efficient method of monitoring hazardous air emissions. This is
certainly an area involving technical agency expertise. Furthermore, the authorizing statute, 10
V.S.A. § 558, grants broad deference to ANR to carry out its own plan for pollution control. Id.
(“The secretary may establish such emission control requirements, by rule, as in his judgment
may be necessary to prevent, abate, or control air pollution.”). We conclude therefore that
ANR’s use of surrogates in this application is entitled to substantial deference.
          Given this deferential standard, we conclude that Appellants have not rebutted the
presumption of no undue air pollution created by the Air Permit. Furthermore, even if we were
to agree with Appellants and conclude that the use of surrogates is impermissible under the
Regulations, we would still find that Appellants have not rebutted the presumption in this
regard. Act 250 Rule 19(F)(2) provides that “technical non-compliance with . . . Agency of
Natural Resources’ rules shall be insufficient to rebut the presumption without a showing that
the non-compliance will likely result in, or substantially increase the risk of . . . undue air
pollution.”    The only evidence Appellants introduced at trial was individual Appellants’
testimony regarding the alleged impacts from the Project’s emissions. Appellants introduced
no evidence showing that use of surrogates will actually cause the Project to exceed HMSERs or
cause undue air pollution. Therefore, even if we accepted their legal argument that the
Regulations do not allow use of surrogates, this would be technical non-compliance only, and
would not in itself rebut the presumption of compliance with Criterion 1 created by the Air
Permit.

          c.     Objectionable Odors and Undue Impacts
          Finally, Appellants introduced evidence that they have smelled asphalt fumes from the
Project on their properties and even in their homes. Appellants testified that these fumes

                                                15
make them unwilling to spend time outside. Some Appellants testified that the fumes caused
nausea, dizziness, and vomiting.
        This evidence varies in credibility.             Some Appellants testified that they were
hypersensitive to smells. Others claimed to smell fumes on days the Project was not operating.
But, even assuming Appellants rebutted the presumption, we still find that NEMG has satisfied
Criterion 1 for the following reasons.
        A rebutted permit still serves as evidence of compliance with Criterion 1. See Act 250
Rules, Rule 19(F). Expert testimony explaining the analysis underlying a permit can also support
compliance once a permit is rebutted. See Re: Juster Dev. Co., No. 1R0048-8-EB, Findings of
Fact, Conclusions of Law, and Order at 24 (Vt. Envtl. Bd. Dec. 19, 1988). Here, the credibility
and accuracy of NEMG’s permit was bolstered by supporting expert testimony. NEMG’s expert
testified that, based on the analysis underlying NEMG’s original permit application and
additional analysis of wind speed, direction, molecular mass of emissions, and temperature, the
Project is designed with adequate measures to prevent undue air pollution.
            Furthermore, Appellants introduced no scientific expert testimony regarding air
pollution, only testimony of the neighboring Appellants, some of whom are admittedly
hypersensitive to smells.         Additionally, NEMG persuasively demonstrated that some of
Appellants’ complaints of fumes are not reliably linked to dates the plant is operating. Finally,
Appellants reported their concerns to enforcement authorities at ANR, but ANR has not
initiated any enforcement action under the permit. Because we question the credibility of
some of the more extreme accounts of off-site odors, we find that, though some odors from
the plant may be perceptible off-site, the Project complies with the Regulations, and any off-
site odors are not substantially more than “mere annoyance.” Thus, all of this evidence leads
us to conclude that these odors do not rise to the level of undue air pollution under Criterion 1
(though they do represent aesthetic concerns under Criterion 8, see Part IV.c, infra).5 Thus,
even if Appellants have rebutted the presumption created by NEMG’s Air Permit, NEMG has
still demonstrated compliance with Criterion 1.


        5
          We do find that off-site odors are undue under Criterion 8, but the “undue” standard under Criterion 1
and 8 are not identical.

                                                      16
        While we find compliance with Criterion 1, in response to Appellants’ concerns with
potential air pollution impacts, we note that we incorporate Condition 22 of Applicants’ Air
Permit into NEMG’s Act 250 permit under Criterion 8 (see Part IV.c, infra). Condition 22 reads:

        The Permittee shall not discharge, cause, suffer, allow, or permit from any source
        whatsoever such quantities of air contaminants or other material which will cause
        injury, detriment, nuisance or annoyance to any considerable number of people or to
        the public or which endangers the comfort, repose, health or safety of any such persons
        or the public or which causes or has a natural tendency to cause injury of damage to
        business or property. The Permittee shall not discharge, cause, suffer, allow, or permit
        any emissions of objectionable odors beyond the property line of the premises.

Thus, if, in fact, asphalt fumes from the Project permeate local properties, Appellants may
pursue enforcement of the Air Permit or the land use permit, either through ANR or the Natural
Resources Board’s Act 250 enforcement authority.

II.     Traffic (Criterion 5)
        Act 250 Criterion 5 requires that a development “[w]ill not cause unreasonable
congestion or unsafe conditions with respect to use of the highways, waterways, railways,
airports and airways, and other means of transportation existing or proposed.” 10 V.S.A. §
6086(a)(5). For a project to cause unsafe road conditions it need not be the principal or only
cause; exacerbating already unsafe traffic conditions is a traffic impact under Criterion 5. In re
Pilgrim P’ship, 153 Vt. 594, 596–97 (1990). The Court may not deny a permit based on non-
compliance with Criterion 5, but it may impose conditions designed to bring the project into
compliance. 10 V.S.A. § 6087(b). Opponents to a proposed development carry the burden of
proof under Criterion 5. 10 V.S.A. § 6088(b). The applicant, however, must still produce
sufficient evidence for us to make positive findings. See In re Route 103 Quarry, No. 205-10-05
Vtec, slip op. at 8 (Vt. Envtl. Ct. Nov. 22, 2006) (Durkin, J.).
        Appellants argue that the Project will cause unsafe road conditions because (1) any
project that increases traffic on an HCL per se exacerbates an existing unsafe condition under In
re Pilgrim Partnership, 153 Vt. 594, 596–97 (1990) and (2) large tractor-trailer trucks carrying
asphalt cannot negotiate the sharp curve on Graniteville Road near the intersection with
Baptist Street without crossing the centerline of the road.


                                                   17
       We reject Appellants’ first argument. The Vermont Agency of Transportation has
designated the sharp curve on Graniteville Road near the intersection with Baptist Street a high
crash location (HCL). An HCL is a 0.3 mile stretch of road having an actual crash rate exceeding
the “critical crash rate,” i.e., that has experienced five or more accidents over a five-year
period. But an HCL designation does not mean a section of road is per se unreasonably
dangerous. Rather, the designation is a screening device transportation agencies use to identify
road sections that may be suitable for further analysis. Furthermore, In re Pilgrim Partnership
held that adding traffic to a road that was already unreasonably unsafe due to traffic congestion
would exacerbate that unsafe condition and violate Criterion 5. 153 Vt. at 595–96. Here, no
one is suggesting that congestion is the underlying cause of the HCL designation—if anything,
the road geometry is the most likely cause of the heightened crash rate.              Because the
underlying problem is not traffic congestion, adding cars to the HCL will not “exacerbate” the
underlying problem (in the words of Pilgrim Partnership) or “cause . . . unsafe conditions” (in
the words of Criterion 5). Adding vehicles to the HCL merely increases exposure to the
problem; it does not per se “exacerbate” the existing safety concern. We therefore turn to the
particulars of this project to determine whether it will cause unsafe traffic conditions.
       Neighbors introduced video evidence that tractor-trailer-sized trucks similar to some
trucks NEMG’s customers will use must cross over the yellow centerline, sometimes by four or
five feet, in order to negotiate the HCL curve on Graniteville Road, and that this behavior
endangers the safety of other motorists, bicyclists, and pedestrians using the roadway. NEMG
argues that a majority of the haul trucks transporting asphalt from the Project are smaller dump
trucks, which successfully negotiate the sharp curve without crossing the yellow centerline; that
the sight distances at the HCL are sufficient to allow oncoming traffic to avoid any potential
collision; and that, going back as far as 2003, there have been no accidents involving trucks in
the HCL area and that this is the best evidence of safety.
       We find Appellants’ video evidence credible, and find that tractor-trailer sized trucks
have crossed the yellow line to negotiate the HCL curve. While NEMG may be correct that sight
distances are sufficient to avoid crashes, we still find that crossing over the centerline of the
road may pose a danger to other motorists, bicyclists, and pedestrians.


                                                18
       We are mindful of Vermont state law requiring vehicles to always drive on the right side
of a roadway without crossing the center line. See 23 V.S.A. § 1031; United States v. Williams,
No. 5:13-cr-50, 2014 WL 412526, at *5 (D. Vt. Feb. 3, 2014) (“Under Vermont law, crossing the
center line to any degree is prohibited by 23 V.S.A. § 1031 unless the vehicle is turning.”).
Because it is a law applicable to vehicle operation on all roadways, and because failing to follow
this law presents a safety concern in this matter, especially at the sharp curve along Graniteville
Road, we impose the condition that all trucks traveling to and from the Project must stay in
their lane of travel on public roads at all times, including the sharp curve on Graniteville Road.
By including this condition, any truck crossing the center line will be in violation of state law and
the Act 250 Permit for the Project. To aid enforcement of this condition, we also require that
the NEMG pay to have the centerline of the HCL section of Graniteville Road painted each
spring, to make it clear to drivers and observers where the centerline of the road is.
       With these conditions we conclude that the Project complies with Criterion 5.

III.   Public Investment (Criterion 9)
       Pursuant to the Parties’ stipulation, issues under Criterion 9(K) are limited to impacts on
use of highways from Project traffic. Act 250 Criterion 9(K) requires that a developments
“adjacent to governmental and public utility facilities, services, and lands, including
highways . . . not unnecessarily . . . materially jeopardize or interfere with the function,
efficiency, or safety of . . . the facility, service, or lands.” 10 V.S.A. § 6086(a)(9)(K). Applicants
bear the burden of proof under Criterion 9. 10 V.S.A. § 6088.
       Criteria 5 and 9(K) are often considered together because both apply to traffic
generated by new development. Cf. In re Pittsford Enters., No. 1R0877-EB, Findings of Fact,
Conclusions of Law and Order, at 36 (Vt. Envtl. Bd. Dec. 31, 2002). But, while a permit cannot
be denied under Criterion 5, it can be under 9(K). Id. at 36. Accordingly, the standard for
“materially jeopardiz[ing]” the safety of public roads under Criterion 9(K) is higher than the
Criterion 5 standard. Id. Thus, if a project will cause unreasonable congestion or unsafe
conditions, but if those conditions do not rise to the level of “materially jeopardiz[ing]” public
investment, the project may not be denied, but may be conditioned to help mitigate the
objectionable traffic impacts. See id. at 36–37.

                                                 19
        Given the condition imposed under Criterion 5, we find that the Project will not
materially jeopardize the safety of Graniteville Road. As discussed above, the majority of
vehicles coming to and from the Project will be dump trucks, not tractor trailers. And, over the
last four years, there have been no accidents in the HCL area of Graniteville Road involving
trucks, likely because adequate sight distances near the curve allow traffic to stop and allow
large trucks to pass. As conditioned, the permit will require all trucks, including large tractor-
trailer trucks, to stay within their lane of travel on the curve. We therefore find that the Project
satisfies Criterion 9(K) of Act 250.

IV.     Aesthetics (Criterion 8)
        Finally, Appellants argue that the Project will have an undue adverse impact on
aesthetics under Act 250 Criterion 8, 10 V.S.A. § 6086(a)(8), pointing to (1) the appearance of a
smoke stack and its visible emissions, (2) fumes from the Project and from trucks carrying
asphalt, and (3) noise from trucks transporting asphalt.
        Criterion 8 requires that development “will not have an undue adverse effect on the
scenic or natural beauty of the area, aesthetics, historic sites or rare and irreplaceable natural
areas.” Id. “Aesthetics” under Criterion 8 is broad:

         [It] involves all the senses, including sounds, smell, and overall perception. Aesthetics
        involves the sense of a place and the quality of life that a place affords. The aesthetics
        of a Vermont village environment include all of the qualities that make it attractive and
        desirable to live in and visit.

In re OMYA, Inc., No. 9A0107-2-EB, Findings of Fact, Conclusions of Law, and Order, at 22 (Vt.
Envtl. Bd. May 25, 1999). Opponents of a project bear the burden of persuasion under
Criterion 8, though applicants still bear the burden of producing sufficient evidence to allow for
findings in their favor. See In re Eastview at Middlebury, Inc., No. 256-11-06 Vtec, slip op. at 5
(Vt. Envtl. Ct. Feb. 15, 2008) (Durkin, J.), aff’d, 2009 VT 98.
        In assessing whether a development will have undue adverse impacts, we use the two-
step “Quechee” analysis. See In re Quechee Lakes Corp., Nos. 3W0411-EB and 3W0439-EB, at
18 (Vt. Envtl. Bd. Nov. 4, 1985). First, we consider whether a project will have adverse impacts.
Id.   Whether an impact is “adverse” depends on whether the development will “fit” its
surroundings. Id. This depends as much on the character of the surrounding area as the
                                                  20
aesthetics of the project itself. See id. If we find a development will have adverse impacts, we
consider whether those impacts are “undue.” Id. at 19–20. We will find that adverse impacts
are undue if (1) the project violates a clear, written community standard; (2) the project offends
the sensibilities of the average person; or (3) the applicants have failed to implement generally
available mitigating measures that a reasonable person would take. Id.

       a.       View of the Project and its smoke stack and emissions
       Appellants argue that the view of the Project’s smokestack and the steam and smoke it
emits will have an undue adverse impact on the rural village character of Upper and Lower
Graniteville.
       Whether the smokestack is “adverse” under the Quechee test is a close question. The
Project and smokestack will be visible from portions of some of the Appellants’ properties and
from the town forest, where some of the Appellants hike and enjoy the outdoors. The
smokestack itself is visible, and it emits fumes and steam that can appear bluish and hazy. This
is the first smokestack to appear on the ROA property. The smokestack may nonetheless “fit”
its environment because Upper and Lower Graniteville have co-existed with the ROA quarry for
over a hundred years, and quarry development has shaped the character of the area and
nearby villages. Extensive large equipment is common to the area, and the heavy quarrying
industry on the ROA tract is visible from the same vantage points as the smokestack.
       But, even assuming that the smokestack and its emissions are adverse, we find that they
are not undue. Appellants have pointed to no “clear, written community standard” that would
indicate a smokestack is not in keeping with local aesthetics. (The Project complies with the
only potentially relevant standards: zoning setbacks and height restrictions).         Nor have
Appellants established that the smokestack “offend[s] the sensibilities of an average person,”
especially in the context of a large, industrial quarry development. As to mitigation, while
Appellants argue that NEMG should have sited the asphalt Project at a lower elevation, they
only argue that this would mitigate the smell of fumes from the Project—they do not identify if
and how a lower elevation site would affect visibility of the Project. Furthermore, we conclude
that the applicants have included generally available mitigating measures that a reasonable
person would take. For instance, the Project building is light in color and can be described as

                                               21
stone-gray, which blends into its setting. The Project also has minimal exterior lighting, thereby
reducing nighttime visual impacts. The Project has floor elevations and roof lines designed to
integrate into the area. Lastly, we consider Appellants’ suggestion of re-siting this project to a
different unspecified location to represent such fundamental change to a project design that it
is not really a mitigating measure, but a new project entirely.
         Since Appellants bear the burden under Criterion 8 and have not introduced concrete
arguments showing that the smokestack violates any part of the “undue” prong of the Quechee
analysis, the Court concludes that the Project will not have undue adverse aesthetic effects
under Criterion 8.

         b.      Truck Noise
         Appellants argue that noise from trucks carrying asphalt to and from the Project will
have undue adverse impacts on the area under Criterion 8. We use a benchmark known as the
Barre Granite standard for measuring whether noise is adverse under the Quechee test: 70
decibels (dBA) (Lmax) at the property line of a project and 55 dBA (Lmax) outside an area of
frequent human use. In re Barre Granite Quarries, LLC, No. 7C1079 (Revised)-EB, Findings Fact,
Conclusions of Law, and Order, at 80 (Vt. Envtl. Bd. Dec. 8, 2000); see also In re Application of
Lathrop Ltd. P’ship, 2015 VT 49, ¶ 80 (holding that the decibel levels in the Barre Granite
standard refer to peak decibel levels (Lmax), not average decibel levels (Leq)). Even with the
benchmark, the question of whether noise is “adverse” ultimately depends on whether the
noise suits the existing soundscape, considering the nature and volume of existing noise and
the qualitative character of the noise that will be added. In re McLean Enters. Corp., No.
2S1147-1-EB, Findings of Fact, Conclusions of Law, and Order, at 53–54 (Vt. Envtl. Bd. Nov. 24,
2004).

                i.        Preemption
         NEMG argues that we may not use the Barre Granite standard in assessing truck noise
under Criterion 8 because the Barre Granite standard is preempted by the federal Noise Control
Act, which sets certain noise emission limits6 for trucks operating on public roads in interstate

         6
           In addition to these operating limits, the Act also imposes design and manufacturing limits, “which shall
set limits on noise emissions from [certain motorized products].” 42 U.S.C. § 4905(a)(1)(C)(iii). NEMG cites to

                                                        22
commerce.7 42 U.S.C. § 4917(a)(1). For the “medium-heavy” trucks NEMG proposes to use,
that limit is 86 dBA Lmax for slower roads and 90 dBA Lmax for faster roads, see 40 C.F.R
§§ 202.12(g), 202.20(a), which is less stringent than the Barre Granite benchmark.
        The doctrine of preemption, which stems from the Supremacy Clause of the U.S.
Constitution, dictates that where Congress intended federal law to preempt state law, state law
must give way. See Altria Grp., Inc. v. Good, 555 U.S. 70, 76 (2008). Congress may express its
intent to displace state law expressly, by including a preemption clause in a statute, or
impliedly, through the structure and scope of regulation. See id. 76. When a statute includes
an express preemption clause, courts must interpret the clause narrowly, because we presume
that Congress does not intend to preempt the states’ historic police powers “unless that was
the clear and manifest purpose of Congress.” Id. (quoting Rice v. Santa Fe Elevator Corp., 331
U.S. 218, 230 (1947)). This is particularly the case in areas (such as noise control) that
traditionally fall within the states’ police power. City of Burbank v. Lockheed Air Terminal Inc.,
411 U.S. 624, 639 (1973).
        The federal Noise Control Act contains an express preemption clause:

        [A]fter the effective date of a regulation under this section applicable to noise emissions
        resulting from the operation of any motor carrier engaged in interstate commerce, no
        State or political subdivision thereof may adopt or enforce any standard applicable to
        the same operation of such motor carrier, unless such standard is identical to a standard
        applicable to noise emissions resulting from such operation prescribed by any regulation
        under this section.8



regulations promulgated under this Section (C.F.R. 205.50 et seq.) in its brief, but does not claim that Criterion 8
regulates, directly or indirectly, truck manufacturing and design. We therefore consider only whether the noise
emission limits in Section 4917 preempt consideration of truck noise under Criterion 8.
        7
            NEMG expects some of its customers to carry asphalt interstate.
        8
            Section 4917 also contains a savings clause:
        Nothing in this section shall diminish or enhance the rights of any State or political subdivision
        thereof to establish and enforce standards or controls on levels of environmental noise, or to
        control, license, regulate, or restrict the use, operation, or movement of any product if the
        Administrator, after consultation with the Secretary of Transportation, determines that such
        standard, control, license, regulation, or restriction is necessitated by special local conditions and
        is not in conflict with regulations promulgated under this section.
         42 U.S.C. § 4917(c)(2) (emphasis added). Because we ultimately conclude that the Criterion 8 and the
Barre Granite standard do not fall within the scope of the preemption clause in the first instance, the savings
clause does not apply in this case.

                                                           23
42 U.S.C. § 4917(c)(1). The purposes of the Noise Control Act are helpful in discerning the
meaning of the Act’s preemptive scope. The purposes section of the Act provides, “[W]hile
primary responsibility for control of noise rests with State and local governments, Federal
action is essential to deal with major noise sources in commerce control of which [sic] require
national uniformity of treatment.” 42 U.S.C. § 4901(a)(3). This last “uniformity of treatment”
clause refers to the general purpose of federal supremacy, especially in the field of interstate
commerce: avoiding the “patchwork” of conflicting state and local regulation that can burden
interstate commerce. See Dan’s City Used Cars, Inc., v. Pelkey, 133 S. Ct. 1769, 1780 (2013).
       Several federal and state courts have interpreted the scope of this preemption clause.
See, e.g., N.H. Motor Transport Ass’n v. Town of Plaistow, 67 F.3d 326, 332 (1st Cir. 1995)
(upholding local ordinance imposing a curfew on truck access to a trucking terminal); Bigler v.
Oh. Valley Coal Co., No. 60848, 1192 WL 189550, at *13 (Oh. Ct. App. Aug. 6, 1992) (holding
that an lower court order that imposed a truck curfew and other injunctive relief on a coal
company on grounds that truck noise was a nuisance); Keck v. Commonwealth, 998 S.W.2d 13,
18 (Ky. Ct. App. 1999) (striking down a noise control ordinance that forbade truck noise); Balt. v.
Oh. R. v. Oberly, 837 F.2d 108, 113–14 (3d Cir. 1988) (upholding Delaware’s “property line”
statue, which placed state-wide decibel limits on noise emissions at property lines). These
cases all examined ordinances that apply jurisdiction-wide: town-wide curfews on truck
operation; state nuisance law; and general decibel caps on noise within the jurisdiction.
       These jurisdiction-wide ordinances present the possibility of “patchwork” regulation
that federal control of interstate commerce is designed to prevent, because as trucks move
from jurisdiction to jurisdiction, they may find themselves moving in and out of compliance.
Nonetheless, courts examining these generally applicable ordinances have reached disparate
results. A land use permit, however, is not a generally applicable regulation—it only binds the
permittee (or customers the permittee is able to control). Even where a land use permit
imposes conditions that directly regulate a permittee’s federally compliant trucks, it does not
burden interstate commerce generally because it has no bearing on the movement of other
trucks. It would not create a “patchwork” of regulation because the permittee (and customers
the permittee can control) has notice of the special restrictions applying to it. These kinds of


                                                24
permits merely condition a land use permit on noise abatement. Controlling development
because of concerns over the noise that development will bring is therefore simply not a
subject “which require[s] national uniformity of treatment.” 42 U.S.C. § 4901(a)(3). Thus, while
courts may differ as to whether generally applicable restrictions on truck noise are preempted,
we conclude that restrictions on truck noise attached to particular permittees through the Act
250 land use process are not preempted by the federal Noise Control Act.
       NEMG points to In re Request for Jurisdictional Opinion re: Changes in Physical
Structures & Use at Burlington Int’l Airport for F-35A, 2015 VT 41 (In re F-35A) in support of its
preemption argument. In that case, the Vermont Supreme Court held that increased noise
from F-35A jets could not be a basis for finding a “material change” to Burlington Airport’s Act-
250-permitted development because the Federal Aviation Act and the federal Noise Control Act
preempt local regulation of airplane noise. Id. ¶¶ 30–31. We do not agree that this case
undercuts our conclusion.
       In City of Burbank v. Lockheed Terminal Inc., 411 U.S. 624 (1973), which is cited in In re
F-35A and which is the foundational case in federal aviation preemption, the U.S. Supreme
Court held that federal regulation of aviation occupies the entire field of aviation, and therefore
preempts towns from imposing noise limits, curfews, and similar restraints on local airports, id.
at 638 (though towns may still be able to condition land use permits to develop new airports on
noise emissions, see id. at 653 (Rehnquist, J., dissenting)). This decision rested, in part, on the
fact that aviation is a finely tuned, interdependent system where safety is the highest priority,
and regulating noise at one airport necessarily impacts the entire aviation system. See id.
passim.
       In In re F-35A, appellants sought to control airport noise by regulating which airplanes—
F-16s or F-35s—could use the Burlington airport. Id. ¶ 27. The Vermont Supreme Court held
that “any action to regulate a change in use to the F-35A would amount to an attempt to
regulate noise and be preempted.” Id. ¶ 30. Under the City of Burbank’s rationale, this kind of
meddling in specific aspects of operations would necessarily affect the delicate scheme of
national aviation, and is therefore preempted by the federal government’s comprehensive and
exclusive control of national aviation.


                                                25
        Trucking is a different animal entirely. There is no delicately balanced federal oversight
of when and how trucks move in interstate commerce. A permit denial based on truck noise or
even a permit condition directly limiting a specific permittee’s truck noise does not affect other
truckers, or burden interstate commerce beyond the permittee and its customers.
Furthermore, courts have routinely held that, unlike aviation, federal regulation does not
preempt the entire field of trucking. See, e.g., Balt. & Oh. R. v. Oberly, 837 F.2d 108, 114
(1988). This case is therefore entirely distinguishable from In re F-35A.
        We conclude that we are not preempted from considering truck noise under Criterion 8,
that we can use the Barre Granite benchmark under this criterion, and that we may consider
imposing any necessary conditions to control truck noise.

             ii.      Criterion 8 Analysis
        Applying traditional Criterion 8 analysis and the Barre Granite standard to NEMG’s truck
noise, we conclude that trucks associated with the Project will not have adverse impacts.
        NEMG’s uses two types of trucks: large gondola-style trucks and dump trucks. These
trucks use Graniteville Road to travel to and from the Project. In practice, the average number
of one-way truck trips per day the Project was operated was 12.5 in 2013 and 9.8 in 2014. The
maximum number of one-way truck trips per day was 58 in 2013 and 60 in 2014. During peak
operation times, the Project could theoretically produce 8 truckloads of asphalt per hour. At
peak operation, asphalt trucks represent a 5–11% increase in traffic volume along Graniteville
Road.
        These trucks emit engine noise, and downshifting and “Jake” breaking can also be noisy.
Neighbors can hear this noise from their homes, from the town bike path, and from the village.
The loudest recorded sound from trucks currently using area roads was 79 dBA Lmax, as
measured 65 feet from the side of the road (the approximate distance the nearest Appellant
residence is to Graniteville Road). Trucks NEMG’s customers use will likely be similar and emit
similar noise.
        Applicants’ sound study showed that hourly average background sound levels near the
Project ranged from 56 to 58 dBA Leq(1-hr) on March 31 and 59 to 62 dBA Leq(1-hr) on April
14. Mr. Duncan, NEMG’s sound expert, predicted that adding 18 trucks per hour to Graniteville

                                                26
Road will increase the hourly average sound level 65 feet from the road’s edge from 59 to 63
dBA Leq.
       There is no question that a large truck could be heard over background noise from 65
feet away from the roadside edge. Furthermore, NEMG’s trucks would violate the Barre
Granite standard, since some of Appellants’ houses are 65 feet from the road and NEMG trucks
would cause Lmax noise levels above the 55 dBA benchmark for “areas of frequent human
use.” But we nevertheless conclude that the noise from trucks associated with the Project will
not be out of character with the existing noise context of Graniteville Road. The Project adds,
on average, 9.8–12.5 one-way truck trips per day. In practice, the maximum number of one-
way truck trips per day has been 60. In the context of Graniteville Road, a designated truck
route that already experiences significant truck traffic due to the ROA quarry, this increase in
truck noise is not significant, and is in keeping with the existing soundscape. See In re Chaves
A250 Permit Reconsider, 2014 VT 5, ¶¶ 26–27 (holding that an increase in number of trucks
traveling on a busy state route with significant existing truck traffic would not cause adverse
noise under Criterion 8, even though the truck noise violated the Barre Granite standard). We
therefore conclude that noise from truck traffic associated with the Project is not adverse. We
do not reach the issue of whether the noise from the Project’s truck traffic is undue.

       c.      Asphalt Fumes
       Appellants offer that odors from the plant escape the Project site and cause offensive
odors to permeate Appellants’ properties. They also offer that diesel exhaust and asphalt
fumes from trucks carrying asphalt are perceptible from local roads. Appellants assert that
because of the offensive odors, the Project fails to comply with Criterion 8.
       With regard to asphalt and diesel smells from trucks, we find Appellants’ testimony
credible, but we do not consider these fumes to be adverse. The road NEMG’s trucks use is
designated by the Town of Barre as a truck route. Diesel fumes are a common and everyday
part of the “smell-scape” of the designated truck route. Asphalt smells also fits in this context.
We cannot conclude that passing diesel and asphalt smells from trucks are “adverse” under
Criterion 8.



                                                27
        We do find, however, that odors and fumes from the asphalt plant itself may be adverse
and undue. While the Court questions the credibility of some of the more extreme accounts of
off-site odors, the Court finds that the Project has caused perceptible asphalt odors on the
Appellants’ properties and inside their homes if they leave the windows open or air
conditioners running. While the industrial ROA quarry is a prominent feature in the area, this
quarry operation has not included petrochemical manufacture, and chemical odors from the
Project itself do not fit the area’s context even considering the history of quarrying. These
smells are therefore “adverse.”
        As to whether the Project’s fumes are “undue,” there is no clear written community
standard intended to preserve the aesthetic smells of the Project area. Applicants have
designed the Project with generally available mitigating steps that a reasonable person would
take to improve the harmony of the proposed Project with its surroundings, including the
Project operating as a batch mix plant, with reasonably limited hours and months of operation,
and storing liquid asphalt in a sealed tank at a temperature below vaporization level. We are
not convinced that Appellants’ suggested mitigation measure—siting the Project at a lower
elevation—would have been generally available, since Appellants introduced no explanation as
to the feasibility of that alternative. See In re Rinkers, Inc., No. 302-12-08 Vtec, slip op. at 4 (Vt.
Super. Ct. Envtl. Div. Oct. 20, 2010) (Wright, J.), aff’d, 2011 VT 78 (“For a mitigating step to be
considered “generally available” it must be reasonably feasible and cannot frustrate either the
purpose of the project or the goals of Act 250.”). As concluded above, we consider Appellants’
suggestion of re-siting this project to a different unspecified location to represent such
fundamental change to a project design that it is not really a mitigating measure, but a new
project entirely.
        We do find, however, that odors from the Project may be shocking or offensive to the
average person. Even though we question the credibility of some of the more extreme
accounts of asphalt fumes (because some Appellants testified that they are hyper-sensitive to
odors9 and some smelled odors on days the Project was not operating), some of the Appellants


        9
           Under the second “undue” prong of the Quechee test, we only consider whether impacts are shocking
or offensive to the average person, not the hyper-sensitive person. See In re Goddard College Conditional Use,
Nos. 175-12-11 Vtec and 173-12-12 Vtec, slip op. at 14 (Vt. Super. Ct. Envtl. Div. Jan. 6, 2014) (“While neighboring

                                                        28
who are not hyper-sensitive credibly testified that they experience pungent, eye-watering, and
throat-stinging odors from the Project that permeate their properties in the summer time, and
cause Appellants to forgo outdoor recreation. We find that these smells may be “shocking or
offensive to the average person,” and therefore that they may be “undue.”
         To address these effects, we incorporate Condition 22 from NEMG’s ANR Air Permit into
this Act 250 permit. Again, Condition 22 of NEMG’s Air Permit provides:

         The Permittee shall not discharge, cause, suffer, allow, or permit from any source
         whatsoever such quantities of air contaminants or other material which will cause
         injury, detriment, nuisance or annoyance to any considerable number of people or to
         the public or which endangers the comfort, repose, health or safety of any such persons
         or the public or which causes or has a natural tendency to cause injury of damage to
         business or property. The Permittee shall not discharge, cause, suffer, allow, or permit
         any emissions of objectionable odors beyond the property line of the premises.

NEMG testified that it can and does comply with this condition. We conclude that this
condition, if complied with, will adequately address Appellants’ concerns over the odors from
the hot-mix Project under Criterion 8, because it forbids the impacts Appellants complain of. As
conditioned, we conclude that the sensibilities of the average person will not be offended or
shocked by the addition of the Project.
         We clarify here, however, that this condition applies to NEMG’s asphalt facility only—
we do not incorporate it as to the trucks hauling asphalt from the Project, since we find that
odors from those trucks are not adverse. By incorporating the language of Condition 22 into
this permit, we therefore mean the language “any source whatsoever” to mean “any source
associated with NEMG’s asphalt production except for trucks.”10 The Project therefore complies
with Criterion 8 because we conclude that the appearance of a smoke stack and its visible
emissions are not undue, that the noise from the Project’s truck traffic is not adverse, that
passing diesel and asphalt odors from trucks are not adverse, and that, although odors from the



Appellants testified as to how they expect the Project to be offensive and how potential views from specific
locations may shock them, we must consider the Project’s impacts from the perspective of an average person.”).
         10
            We do not express any opinion as to the meaning of Condition 22 in the air permit, nor do we express
an opinion about ANR’s jurisdiction to issue that condition. Interpretation of the air permit is a separate matter
and is not before the Court here. We incorporate Condition 22 into this Act 250 permit using our independent Act
250 jurisdiction, and note that, with regard to the Act 250 permit, the condition applies to NEMG’s asphalt facility,
but not to NEMG’s trucks.

                                                        29
hot mix Project itself would be adverse, as conditioned, odors from the asphalt facility will not
have an undue adverse impact on the area.

V.     Rolling Average Production Limit
       Finally, in their Statement of Questions, NEMG challenges a condition the District
Commission imposed in its Act 250 permit limiting asphalt production to an average of 4,500
tons per week during any given 45-day period (a “rolling average production limit”). NEMG
argues that the limit is unnecessary because all of its modeling evidence, which is based on an
assumed limit of 180 tons per hour (a less restrictive limit), shows that the Project complies
with Act 250.
       We disagree. If the rolling average production limit were removed, the Project would
likely still comply with Criterion 1, since NEMG’s air permit and the expert testimony supporting
it at trial assumed a less restrictive limit of 180 tons per hour, and we found this evidence
showed compliance with Criterion 1. The Project would also comply with Criteria 5 and 9(K)
without the rolling average production limit, since our condition requiring trucks to remain in
their lane of travel addresses safety concerns from truck traffic regardless of traffic volume.
       But the Court cannot say with confidence that the Project would comply with Criterion 8
without the rolling average production limit, since removing the limit would potentially increase
the frequency of loud truck noises on and near Graniteville Road. A large truck traveling down
Graniteville Road emits anywhere from 53 to 79 dBA (Lmax) at 65 feet from the road’s edge.
Neighbors can hear trucks passing while they are outdoors and in their homes. With the
production limit in place, the actual, observed average number of one-way truck trips per day
was 12.5 in 2013 and 9.8 in 2014. The maximum number of daily one-way truck trips was 58 in
2013 and 60 in 2014.      At this volume of truck traffic, noise from trucks is consistent with
acoustic character of Graniteville Road, and is not adverse under Criterion 8. But if the Project
were subject only to a 180 ton per hour limit, the Project could theoretically produce up to 16
one-way truck trips per hour, or 128 one-way truck trips per day. This would translate to a
truck trip every 3.75 minutes. This volume of truck trips would have an adverse aesthetic effect
even in the context of Graniteville Road, and this aesthetic impact would also be offensive to
the average person. We therefore conclude that the rolling average production limit is a

                                                30
necessary and reasonable condition for addressing aesthetic impacts from truck noise under
Criterion 8, and we affirm the District Commission’s issuance of this condition.

                                                   Conclusion
        We find that NEMG’s asphalt Project satisfies Criterion 1. We conclude that the asphalt
Project will comply with Criteria 5 and 9(K) as conditioned. We also find that it satisfies
Criterion 8 as to the visual impacts of the Project and the sound of its trucks, and that it will
comply with Criterion 8 with regard to odors and fumes if we impose limiting conditions in the
permit. We therefore AFFIRM the District Commission’s Finding of Fact and Conclusions of Law
and Land Use Permit #5W0966-6 as modified by this decision, including the addition of the
following three conditions:

    1. When using public roads, trucks associated with the Project will remain in their lane of
       travel at all times, including when traveling on the sharp curve in Graniteville Road at
       the intersection of Graniteville Road and Baptist Street.
    2. Applicants must pay to have the centerline of the HCL section of Graniteville Road
       painted each spring, to make it clear to drivers and observers where the centerline of
       the road is.
    3. Applicants shall not discharge, cause, suffer, allow, or permit from any source
       whatsoever such quantities of air contaminants or other material which will cause
       injury, detriment, nuisance or annoyance to any considerable number of people or to
       the public or which endangers the comfort, repose, health or safety of any such persons
       or the public or which causes or has a natural tendency to cause injury or damage to
       business or property. Applicants shall not discharge, cause, suffer, allow, or permit any
       emissions of objectionable odors beyond the property line of the premises.11

        We REMAND this matter to the District 5 Environmental Commission, solely to perform
the ministerial act of issuing a land use permit that conforms with this decision and that
incorporates the findings of fact, conclusions of law, and permit terms of Applicants’ Land Use




        11
           This condition mirrors the language in Condition 22 of Applicants’ air pollution control permit from ANR.
We do not express any opinion as to the meaning of Condition 22 in the air permit. With regard to the Act 250
permit, the condition applies to NEMG’s asphalt facility, but not to trucks associated with the Project.

                                                        31
Permit No. 5W0966-6 (Altered) (issued February 26, 2013) that are not affected by this
decision.
       A Judgment Order accompanies this Merits Decision.           This completes the current
proceedings before this Court.




Electronically signed on April 18, 2016 at 10:55 AM pursuant to V.R.E.F. 7(d).




_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




                                               32